AO 24513 (Rev. 02/08/2019) Judgment in a Criminal Pelly C ase (Modified)                                                                  Page I of I       3
                                      UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                             JUDGMENT IN A CRIMINAL CASE
                                      V.                                      (For Offenses Committed On or Aller November I, 1987)


                 Encarnacion Hernandez-Carlos                                 Case Number: 3:20-mj-20325




REGISTRATION NO. 94295298
                                                                                                                       FEB 11 2020
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                           - - - - - - - " -- -- - -- -- - --               ---+.,.......-,r.¥.-'r,~+-i'i-;,:,.;.:.,:~r7'"n::-r=,.,rrn;~I
•     was found guilty to count(s)                                                  av
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                            Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                  1
 D The defendant has been found not guilty on count(s)
                                               - - - -- - - - - -- - -- - -- - - -
•     Count(s)
                   - -- - - - -- - - -- - - - -- -
                                                    dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Burea·u of Prisons to be
imprisoned for a term oi f:
                              ",
                                 1
                                     --TIME SERVED                         • ___ _ ____                               days
                             1
 IZI Assessment: $IO WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ __ _ __ __ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Tuesday, February 11, 2020
                                                                           Date of Imposition of Sentence


Received
              -DU
                _ S_M-    --.,---"-----       -
                                                                           H&L~~OCK
                                                                           UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                          3 :20-mj-20325
